United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-737
Issued: April 12, 2007

Oral Argument April 4, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2007 appellant filed a timely appeal of a July 21, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs, denying her request for reconsideration.
Because more than one year has elapsed between the last merit decision dated October 23, 1998
and the filing of the appeal, the Board lacks jurisdiction to review the merits of her claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a January 13, 2006 decision, the
Board found that the Office properly denied appellant’s request for reconsideration on the
grounds that it was not timely filed and failed to establish clear evidence of error.1 The Board
1

Docket No. 05-1353 (issued January 13, 2006).

found that appellant’s March 13, 2005 letter requesting reconsideration was made more than one
year after the last merit decision which was issued by the Board on October 23, 1998 and that
appellant failed to present any argument or evidence raising a substantial question as to the
correctness of its October 1, 1998 decision.2 In the October 1, 1998 decision, the Board found
that appellant was not totally disabled beginning June 25, 1993 due to her accepted employmentrelated bilateral carpal tunnel syndrome and that she did not sustain an emotional condition while
in the performance of duty. The facts and the circumstances of the case as set forth in the
Board’s prior decisions are incorporated herein by reference.3
Following the issuance of the Board’s January 13, 2006 decision, appellant filed a
petition for reconsideration, which the Board declined to address because she did not file it
within the requisite time limitation.
In a July 14, 2006 memorandum to the file, the Office noted the Board’s refusal to
reconsider appellant’s case. It decided to assign her case to a senior claims examiner for
reconsideration.
By decision dated July 21, 2006, the Office denied appellant’s February 6, 2006 request
for reconsideration4 as it neither raised substantive legal questions nor included pertinent new
and relevant evidence and, thus, it was insufficient to warrant further merit review of its prior
decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,5 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.6 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.7 When a claimant fails to meet one of the
2

Docket No. 97-1656 (issued October 23, 1998).

3

On December 12, 1984 appellant, then a 28-year-old clerk, filed an occupational disease claim. The Office
accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized bilateral carpal tunnel release which
was performed on March 27, 1985. By decision dated January 19, 1989, the Office granted appellant a schedule
award for a 12 percent impairment of the right upper extremity and a 10 percent impairment of the left upper
extremity. Thereafter, she accepted the employing establishment’s job offer for a limited-duty distribution window
clerk position and returned to work on May 18, 1992.
4

The Board notes that the Office considered appellant’s February 6, 2006 petition for reconsideration as a request
for reconsideration.
5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(1)-(2).

7

Id. at § 10.607(a).

2

above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
By letter dated February 6, 2006, appellant disagreed with the finding that she was not
totally disabled beginning June 25, 1993 due to her accepted employment-related bilateral carpal
tunnel syndrome and that she did not sustain an emotional condition while in the performance of
duty. This was decided on the merits by the Board’s decision dated October 23, 1998.8 The
relevant underlying issues are whether appellant sustained a recurrence of disability beginning
June 25, 1993 causally related to her accepted employment injury and whether she sustained an
emotional condition while in the performance of duty.
Appellant did not submit any relevant or pertinent new evidence not previously
considered by the Office in support of her request for reconsideration. Further, she did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office.9 As appellant did not meet any of the
necessary regulatory requirements, the Board finds that she was not entitled to a merit review.10
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See supra note 2.

9

Following the issuance of this Board decision, appellant may submit any pertinent new relevant evidence or
argument to the Office along with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§ 10.606.
10

See James E. Norris, 52 ECAB 93 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2006 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: April 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

